Citation Nr: 0527518	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-31 425	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for hay fever.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to October 
1982, and from April 1988 to April 1992.  The veteran resides 
in Germany.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a March 2003 rating decision, the RO, in relevant part, 
denied service connection for bilateral pes planus, hallux 
valgus, bronchial asthma, and headaches.  The veteran timely 
perfected an appeal of these determinations to the Board.

In a March 2004 rating decision, the RO denied service 
connection for hay fever.  In October 2004, the veteran filed 
a timely notice of disagreement.

In a December 2004 correspondence, the veteran stated that he 
was no longer interested in seeking additional rating action 
for bilateral pes planus, hallux valgus, and headaches, and 
that he was rescinding any and all actions pending for the 
above disorders.  Thus, the appeal with respect to these 
issues is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran contends, in essence, that he has bronchial 
asthma that was incurred in or aggravated by active service.  
He asserts that he entered service with a hay fever allergy 
and that it worsened into his present respiratory problems.  

The veteran's service medical records show that he was 
treated for hay fever, allergies, an upper respiratory 
infection, and bronchitis.  Of particular note, a February 
1992 hospital report reflects complaints of fever, cough, and 
yellowish sputum; a history of asthma during childhood; an 
assessment of bronchitis/upper respiratory infection; and a 
prescription for Proventil inhaler.  

Post-service records show that the veteran has allergic 
bronchial asthma.  Of note, an April 1996 letter from Dr. 
Mantz reflects that the veteran has had eye-nose symptoms 
during the months from March to June, and that in 1995 
developed new symptoms of shortness of breath and whistling 
breath sounds.  Dr. Mantz diagnosed the veteran with 
exogenous-allergic bronchial asthma and many years of 
allergic rhino-conjunctivitis.  Also of note is a November 
2002 letter from Dr. Jaschke-Eberhardt that reflects that he 
has been treating the veteran irregularly since April 1992, 
that in April 1995 the veteran suffered from bronchitis for 
about 2 weeks, and that in April 1996 the veteran had an 
episode of severe spasmodic bronchitis, at which time the 
veteran was seen by a specialist, referring to Dr. Mantz, and 
then treated with special inhalers, which the veteran uses 
from time to time.

The Board observes that fulfillment of the statutory duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA) also requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability, (2) indicates that the disability or 
symptoms may be associated with the claimant's active duty, 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. 3.159(c)(4) (2004).

As the underlying etiological basis for the veteran's 
bronchial asthma in the record on appeal has been called into 
question, the RO should afford the veteran a VA examination 
to determine whether his current bronchial asthma is related 
to service, to include the in-service treatment for 
bronchitis/upper respiratory infection.  

Regarding the second issue, as noted in the introduction, the 
veteran timely filed a notice of disagreement with the March 
2004 rating decision denying service connection for hay 
fever.  The RO has not issued the veteran a statement of the 
case that addresses this issue.  The Board finds that a 
remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2004); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of his 
bronchial asthma.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the physician.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including service 
medical records, the physician is asked 
to address the following questions:

(a)  Does the veteran currently have 
bronchial asthma?  

(b)  If so, did bronchial asthma exist 
prior to the veteran's periods of service 
from June 1982 to October 1982, and from 
April 1988 to April 1992?  

(c)  If bronchial asthma preexisted the 
veteran's periods of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
physician is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.  

(d)  If bronchial asthma increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?  

(e)  If the physician finds that 
bronchial asthma did not exist prior to 
the veteran's periods of service, is it 
at least as likely as not that such 
disorder had its onset during service; or 
was caused by any incident that occurred 
during service?  

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bronchial asthma.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.  

4.  The RO should also review the issue 
of entitlement to service connection for 
hay fever.  If the claim is not resolved 
to the veteran's satisfaction, the RO 
must furnish the veteran and his 
representative, if any, a statement of 
the case addressing the issue, along with 
a VA Form 9, and afford him the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on the issue.  The veteran is hereby 
advised of the need to file a timely 
substantive appeal with respect to this 
issue.  The issue should be returned to 
the Board if, and only if, a timely 
substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


